Case 13-36955        Doc 64     Filed 02/20/19     Entered 02/20/19 14:48:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 36955
         Carol Yvonne Wedderburn
         Silbert Buntin Wedderburn
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/18/2013.

         2) The plan was confirmed on 03/31/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/17/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $46,869.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36955             Doc 64       Filed 02/20/19    Entered 02/20/19 14:48:04                 Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $46,269.00
           Less amount refunded to debtor                              $516.98

 NET RECEIPTS:                                                                                         $45,752.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $1,888.97
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $1,888.97

 Attorney fees paid and disclosed by debtor:                       $356.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                        Secured       32,539.74     36,755.31        36,755.31            0.00       0.00
 Antio LLC                             Unsecured     28,524.00     27,624.18        27,624.18      12,706.02        0.00
 Becket & Lee                          Unsecured         362.00        207.05           207.05          95.23       0.00
 CACH LLC                              Unsecured      3,889.00       4,972.34         4,972.34      2,287.08        0.00
 CACH LLC                              Unsecured     13,774.00            NA               NA            0.00       0.00
 Cook County Treasurer                 Secured        5,773.50       6,023.25         5,773.50      5,773.50        0.00
 Cook County Treasurer                 Unsecured            NA         249.75           249.75        114.88        0.00
 Department Of Education               Unsecured     22,398.00     23,696.69        23,696.69      10,899.53        0.00
 Discover Financial Services           Unsecured     12,160.00     12,137.12        12,137.12       5,582.59        0.00
 Enhanced Recovery                     Unsecured         307.00           NA               NA            0.00       0.00
 JP Morgan Chase Bank NA               Secured       93,774.00     92,346.73        92,346.73            0.00       0.00
 NorthShore University Health System   Unsecured      1,000.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured     14,335.00     12,652.44        12,652.44       5,819.62        0.00
 Portfolio Recovery Associates         Unsecured      1,295.00       1,270.98         1,270.98        584.60        0.00
 Wells Fargo Home Mortgage             Secured       73,733.00     71,049.34        71,049.34            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-36955        Doc 64      Filed 02/20/19     Entered 02/20/19 14:48:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $163,396.07              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $36,755.31              $0.00              $0.00
       All Other Secured                                  $5,773.50          $5,773.50              $0.00
 TOTAL SECURED:                                         $205,924.88          $5,773.50              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $82,810.55         $38,089.55              $0.00


 Disbursements:

         Expenses of Administration                             $1,888.97
         Disbursements to Creditors                            $43,863.05

 TOTAL DISBURSEMENTS :                                                                     $45,752.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
